Grossman v City of New York (2018 NY Slip Op 00455)





Grossman v City of New York


2018 NY Slip Op 00455


Decided on January 25, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 25, 2018

Acosta, P.J., Renwick, Kapnick, Kahn, Kern, JJ.


5534 153579/13

[*1]Bradley Grossman, Plaintiff-Appellant,
vThe City of New York, et al., Defendants-Respondents.


Kelner & Kelner, New York (Gail S. Kelner of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Anna Wolonciej of counsel), for respondents.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered September 26, 2016, which, insofar as appealed from, granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The record demonstrates as a matter of law that defendants did not have constructive notice of the alleged water damage that caused the sudden collapse of the table on which plaintiff sat (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]; Soto v New Frontiers 2 Hope Hous. Dev. Fund Corp., Inc., 118 AD3d 471 [1st Dept 2014]; Lance v Den-Lyn Realty Corp., 84 AD3d 470 [1st Dept 2011]). Plaintiff's own testimony showed that the alleged water damage was neither visible nor apparent before
the table collapsed and therefore that a reasonable inspection would not have revealed that the table would be unable to support plaintiff's weight.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 25, 2018
CLERK